By LIPSCOMB, C. J.
The two first errors assigned, go to the question of the sufficiency of the replication, to the defendant’s pleas. We have often held, that when the parties make up their pleadings in this short and careless way, that no advantage shall be taken after verdict. We will consider that the word replication, written and signed by the plaintiff’s attorney, by consent, was to go to all of the defendant’s pleas, and there can be no doubt but such was the understanding of the parties themselves at the time. The word “ issue,” signed by the defendant’s attorney, strengthens this conclusion. The third point taken by the plaintiff in error is, that the verdict did not authorize the judgment; that it was only for damages, and that the judgment had been entered for debt and damages. This point is as badly taken as the former; when the pleas of the defendant were negatived, by the finding in favor of the plaintiff, the legal result was in favor of the plaintiff for the debt. The pleas all admitted the note which was the foundation of the action, and offered matter in avoidance. Had the defendant plead the general issue, the finding for the plaintiff on that issue, if formally entered, would be his debt and damages. But under the state of the pleading, we consider that the verdict and judgment were not only good, but technically correct.
Let the judgment be affirmed.
Judge Taylor not sitting.